20-3152
     Bohara v. Garland
                                                                               BIA
                                                                         Poczter, IJ
                                                                       A209 383 931
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 21st day of December, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            DENNY CHIN,
 9            RAYMOND J. LOHIER, JR.,
10            ALISON J. NATHAN,
11                 Circuit Judges.
12   _____________________________________
13
14   PREM PRAKESH BOHARA,
15            Petitioner,
16
17                       v.                                  20-3152
18                                                           NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                     Khagendra Gharti-Chhetry, Chhetry
25                                       & Associates, P.C., New York, NY.
26
27   FOR RESPONDENT:                     Brian Boynton, Acting Assistant
28                                       Attorney General; Jessica A.
 1                                Dawgert, Senior Litigation
 2                                Counsel; Jeffrey M. Hartman, Trial
 3                                Attorney, Office of Immigration
 4                                Litigation, United States
 5                                Department of Justice, Washington,
 6                                DC.

 7       UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11       Petitioner Prem Prakesh Bohara, a native and citizen of

12   Nepal, seeks review of an August 25, 2020 decision of the BIA

13   affirming a July 25, 2018 decision of an Immigration Judge

14   (“IJ”), which denied his application for asylum, withholding

15   of removal, and relief under the Convention Against Torture

16   (“CAT”).   In re Prem Prakesh Bohara, No. A 209 383 931 (B.I.A.

17   Aug. 25, 2020), aff’g No. A 209 383 931 (Immig. Ct. N.Y.C.

18   July 25, 2018).    We assume the parties’ familiarity with the

19   underlying facts and procedural history.

20       We have considered both the IJ’s and the BIA’s decisions

21   “for the     sake of   completeness.”   Wangchuck v.   Dep’t    of

22   Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006).       We review

23   the agency’s factual findings for substantial evidence and

24   questions of law and application of law to fact de novo.       See

                                     2
 1   Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).                The

 2   agency’s      findings   of   fact       are   “conclusive    unless    any

 3   reasonable adjudicator would be compelled to conclude to the

 4   contrary.”      8 U.S.C. § 1252(b)(4)(B).            We find no error in

 5   the agency’s determinations that Bohara filed a frivolous

 6   asylum application and that he was not credible.

 7       I.     Frivolous Asylum Application

 8            “If the Attorney General determines that an alien has

 9   knowingly made a frivolous application for asylum . . . , the

10   alien shall be permanently ineligible for any benefits under

11   this      chapter,   effective   as       of   the    date   of   a    final

12   determination on such application.”              8 U.S.C. § 1158(d)(6).

13   An asylum application is “frivolous if any of its material

14   elements is deliberately fabricated.            Such finding shall only

15   be made if the [IJ or BIA] is satisfied that the applicant,

16   during the course of the proceedings, has had sufficient

17   opportunity to account for any discrepancies or implausible

18   aspects of the claim.”        8 C.F.R. § 1208.20. 1          Before making

19   such a finding an IJ must satisfy the following requirements:

20            (1) notice to the alien of the consequences of
21            filing a frivolous application; (2) a specific

     1 Citations are to the version of the regulations in effect at
     the time of the agency’s decisions.
                                          3
 1          finding by the Immigration Judge or the Board that
 2          the alien knowingly filed a frivolous application;
 3          (3) sufficient evidence in the record to support
 4          the finding that a material element of the asylum
 5          application was deliberately fabricated; and (4) an
 6          indication that the alien has been afforded
 7          sufficient   opportunity   to   account   for   any
 8          discrepancies or implausible aspects of the claim.
 9
10   Biao    Yang    v.   Gonzales,         496    F.3d   268,    275   (2d     Cir.

11   2007) (quoting In re Y-L-, 24 I. & N. Dec. 151, 155 (B.I.A.

12   2007)); see also 8 U.S.C. § 1158(d)(4)(A) (requiring notice

13   of consequences of filing frivolous application).                  The record

14   does not support Bohara’s argument that the agency failed to

15   satisfy the second and third requirements.

16          As to these requirements, the IJ found that Bohara’s

17   asylum application contained a story that was fabricated and

18   contained material misrepresentations designed to elicit a

19   favorable outcome.        Bohara argues that the IJ was not allowed

20   to   consider    statements       in    his    credible     fear   interviews

21   because the records of those interviews were not reliable.

22   To the contrary, the records contain sufficient indicia of

23   reliability     because    they    listed      the   questions     asked    and

24   Bohara’s responses, the interviewers asked questions designed

25   to elicit an asylum claim, the interviews were conducted with

26   an interpreter in Bohara’s native language, and Bohara was

                                             4
 1   responsive to questioning and confirmed that he understood

 2   the interpreter.          See Ming Zhang v. Holder, 585 F.3d 715,

 3   723–25 (2d Cir. 2009); Ramsameachire v. Ashcroft, 357 F.3d

 4   169, 179–80 (2d Cir. 2004).

 5          Contrary to Bohara’s position, the IJ found that Bohara

 6   knowingly filed a frivolous asylum application.                    As the IJ

 7   determined, Bohara changed the story from his credible fear

 8   interviews, at which he stated that he was not a member of a

 9   political party and that he had not suffered any physical

10   harm on account of political activities, by testifying that

11   he was a member of the Nepali Congress Party and that he

12   suffered severe physical abuse by Maoists because of his

13   political opinion.        While, as Bohara contends, the IJ did not

14   use    the   word   “deliberate”       when     making    her    finding    of

15   frivolousness,      she    correctly       stated the applicable legal

16   standards,     made       separate,        specific      factual    findings

17   pertaining     to   frivolousness          sufficient    to   support      that

18   determination, and held that Bohara’s asylum application had

19   been     “fabricated        in    that         it     contains      material

20   misrepresentation designed to elicit a favorable finding on

21   the asylum application by this court.”                   CAR 56 (emphasis


                                            5
 1   added).     On this record, there is no doubt that the IJ

 2   “separately address[ed] and include[d] specific findings that

 3   [Bohara] deliberately fabricated material elements of his

 4   asylum claim.”    Biao Yang, 496 F.3d at 276 (quotation marks

 5   omitted).    Moreover, these misrepresentations are material

 6   because they go to the severity of the harm Bohara experienced

 7   and   whether   that   harm   was   inflicted   on   the   basis   of   a

 8   protected ground, which are key to a determination of past

 9   persecution.     See Ivanishvili v. U.S. Dep’t of Just., 433

10   F.3d 332, 341 (2d Cir. 2006).

11     II. Adverse Credibility Determination

12         The agency’s frivolousness finding does not render Bohara

13   ineligible for withholding of removal and CAT protection.

14   See 8 C.F.R. § 1208.20.       However, these forms of relief fail

15   on credibility grounds.        We review an adverse credibility

16   determination for substantial evidence.         See Hong Fei Gao v.

17   Sessions, 891 F.3d 67, 76 (2d Cir. 2018).            As noted above,

18   the record reflects inconsistencies in Bohara’s statements

19   about his membership in a political party and the severity of

20   the abuse he suffered.          These inconsistencies constitute

21   substantial evidence for the agency’s adverse credibility


                                         6
 1   determination.    See 8 U.S.C. § 1158(b)(1)(B)(iii); Likai Gao

 2   v. Barr, 968 F.3d 137, 145 n.8 (2d Cir. 2020) (“[E]ven a

 3   single inconsistency might preclude an alien from showing

 4   that an IJ was compelled to find him credible.              Multiple

 5   inconsistencies would so preclude even more forcefully.”);

 6   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008) (“We

 7   defer . . . to an IJ’s credibility determination unless, from

 8   the   totality   of   the   circumstances,   it   is   plain that   no

 9   reasonable fact-finder could make such an adverse credibility

10   ruling.”).

11         For the foregoing reasons, the petition for review is

12   DENIED.   All pending motions and applications are DENIED and

13   stays VACATED.

14                                   FOR THE COURT:
15                                   Catherine O’Hagan Wolfe,
16                                   Clerk of Court
17




                                       7